Citation Nr: 1424870	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-14 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to recognition of a common law marriage between the Veteran and the appellant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.  The appellant is seeking to claim as the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an Administrative decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Seattle, Washington currently has original jurisdiction over the appellant's claim.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran and appellant have not meet the requirements for a common law marriage under Kansas state law, and cannot be recognized as having a valid marriage for VA purposes. 


CONCLUSION OF LAW

The criteria for recognition of a common law marriage between the Veteran and the appellant for the purpose of receiving VA benefits have not been met. 38 U.S.C.A. §§ 101, 103, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102, 3.205 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case, there is no legal basis upon which the sought benefits may be awarded, and the appellant's claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Regulations

The appellant seeks the status as the Veteran's surviving spouse.

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse); and (d) who has not remarried (or engaged in conduct not applicable here). 38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).  Although they have not yet been amended, the Title 38 provisions defining a spouse as a person of the opposite sex are substantively identical to definitions in Section 3 of the Defense of Marriage Act (DOMA) that the Supreme Court declared unconstitutional in United States v. Windsor, No. 12-307, 133 S, Ct. 2675 (June 26, 2013).

The appellant asserts that she and Veteran were in a common law marriage under Kansas laws.

To establish a common-law marriage in Kansas, a plaintiff must prove (1) capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out to the public as husband and wife. Fleming v. Fleming, 559 P.2d 329, 331 (Kansas 1977).  Each element must coexist to establish a common-law marriage. Id. "Although the marriage agreement need not be in any particular form, it is essential there be a present mutual consent to the marriage between the parties." Driscoll v. Driscoll, 552 P.2d 629, 632 (Kansas 1976).  The burden to prove a common-law marriage rests upon the party asserting it. In re Adoption of X.J.A., 166 P.3d 396 (Kansas 2007).

Based on the record, the Veteran did not believe that he was married.  Moreover, the Veteran and the appellant did not establish a common law marriage in Kansas.

The Veteran and appellant were residing in Kansas from May 1976 to September 1980.  Lay statements from the appellant, children born to the Veteran and appellant, family members, and friends, indicate that before the Veteran's death, he and the appellant cohabitated and held themselves out as husband and wife.  Additional lay evidence to support these contentions include the first page of a trial brief listing the Veteran and appellant as husband and wife, correspondence drafted by the appellant's employer, and a progress report for one of their sons.

The appellant avers that she and the Veteran entered into a common-law marriage under the laws of Kansas.  Indeed, the record shows that at times the appellant held herself out as the Veteran's wife, ex-spouse, and significant other.  See VA treatment records dated 2002-2009.

Although the appellant has referred to her relationship with the Veteran as a common-law marriage, there is no evidence demonstrating that it was the intent of the Veteran to be married to the appellant.  As stated above, under Kansas law there must be mutual consent to a marriage agreement.  In the absence of evidence suggesting that both the appellant and the Veteran agreed to be married, there can be no valid common-law marriage under the laws of Kansas, and in turn the appellant cannot be said to be the surviving spouse of the Veteran for VA benefits purposes. See 38 C.F.R. §§ 3.1(j), 3.50(b).

The Veteran's VA records show that he was not married, and unlike the appellant and others, the Veteran did not believe that he was married.  In his January 1997 VA Form 21-526 "Veteran's Application Compensation for Pension," the Veteran indicated that he was never married.  In the section of the application used to designate information concerning date and place of marriage, he described his relationship with the appellant as "no marriage-living together since 1975."

A VA treatment record, dated in June 1997, indicate the Veteran lived with his "girlfriend" of 18 years and that they had two children.  On VA examination, that same day, the Veteran reported his marital status as "separated."

In a June 2001 application for nonservice-connected pension, the Veteran described his marital status as "divorced." 

The Veteran and his "ex-wife" participated in the interview for a May 2002 VA examination for post-traumatic stress disorder.  The examiner noted that she moved out six years prior.  

In a June 2003 VA treatment note, the Veteran indicated that he lives alone and his "former partner (mother of children)" lives nearby.

In the social history section of an April 2004 VA registry for agent orange, the Veteran stated that he lived with a "significant other" for the past 25 years. 

In a January 2009 Vet Center Intake form, the Veteran stated that he "had not been married" but had a "girlfriend" of 18 years and had two children from that relationship.

In a February 2009 VA mental health history and physical, the examiner noted the Veteran's significant other as an "ex-common law wife who apparently is patient's payee."  Under the section for the number of divorces, the examiner noted "never married."  In a February 2009 VA mental health assessment later that same day, the Veteran indicated that he was "never married" and described his relationship to the appellant as "the mother of his two sons" who "helps pay bills and gets him groceries."

The Veteran lived in Washington state at the time of his death.  This death certificate lists his marital status as domestic partner and the appellant as his domestic partner.  The state of Washington does not recognize common law marriages. See M21-1, Part III.iii.5.C.12.c (a common law marriage cannot be terminated except through divorce, death or annulment; there is no "common law divorce").

It is clear from the record that the Veteran and the appellant did have a close relationship, and the Board in no manner doubts that the appellant cared for the Veteran in many ways which a wife would for a husband.  However, despite that the the appellant lived with the Veteran for many years, or maintained his household and paid his bills, the competent evidence of record reflects that no common law marriage existed between the appellant and the Veteran, as there was no agreement to be married.  In the "Statement of Marital Relationship," the appellant claimed that the agreement when they began living together was "being a couple."  Furthermore, VA treatment records and examination reports indicate the Veteran was unmarried, lived alone, and referred to the appellant as his girlfriend and mother of his children.  To the extent that the Veteran referred to his marital status as divorced or separated, the Veteran consistently clarified that he was never married.  The Board affords these records great probative weight as they are based on the Veteran's statements to the examiners (made in conjunction with medical treatment and evaluation), as well as on a review of the Veteran's history.

Although the appellant has referred to her relationship with the Veteran as a common-law marriage, the Board finds that the preponderance of the evidence is against the appellant the appellant's claim.  As stated above, under Kansas law there must be mutual consent to a marriage agreement.  In the absence of evidence suggesting that both the appellant and the Veteran agreed to be married, there can be no valid common-law marriage under the laws of Kansas and, in turn, the appellant cannot be said to be the surviving spouse of the Veteran for VA benefits purposes. See 38 C.F.R. §§ 3.1(j), 3.50(b).


ORDER

Entitlement to recognition of a common law marriage between the Veteran and the appellant is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


